Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	The amendment filed on April 16, 2020 is acknowledgement and all the claims are examined and search patentability.
	Claims 1-2, 4-5, 7-8 and 12 are currently pending and presented for examination on the merits.
	Claims 3, 6, and 9-11 are cancelled.
	Claims 1-2, 4-5 and 12 are amended.
In light of the Applicant’s amendments and arguments to the claims all previous rejections are herein withdrawn. Claims 1-2, 4-5, 7-8 and 13-14 are allowed.
Priority
Acknowledgement is made that the instant application entered national stage (371) of PCT/CN2017/071614 filed on January 19, 2017 which claims foreign priority to  CHINA 201610076098.8 filed on February 3, 2016.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Arman Khosravia on February 27 and March 3, 2021.
--
In claim 1, delete [(X)] and replace with –halogen-- in lines 23 and 24. 
--	

The aryl benzofuran amidated derivative of claim 1, wherein in the formula: 
[AltContent: rect]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

R3 or/and R4 are substituents other than hydroxy;
R9 or/and R10 are substituents other than hydrogen;

or, the aryl benzofuran amidated derivative comprises a structural formula:
[AltContent: rect]	
    PNG
    media_image2.png
    334
    419
    media_image2.png
    Greyscale


wherein R3, R4, and R6 are each independently C1-3 alkoxy unsubstituted or substituted by halogen and hydroxyl; 
R9 is one selected from the group consisting of:
hydrogen, 
C1-4 alkyl unsubstituted or substituted by one selected from the group consisting of halogen, and hydroxy, 
3-ethyl-1H-indole, 
phenyl unsubstituted or substituted by one selected from the group consisting of halogen and hydroxy, 

wherein the halogen is one selected from the group consisting of F, Cl, and Br;
R10 is one selected from the group consisting of: hydrogen, -COOH, -COOCH3, -COOCH2CH3, -COOCH(CH3)2, -COO(CH2)2CH3, and C1-4 alkyl substituted by 1-3 substituents selected from the group consisting of halogen, hydroxy, C1-3 alkyl, and C1-2 alkoxy;
or, the aryl benzofuran amidated derivative comprises the structural formula:

[AltContent: rect]
    PNG
    media_image2.png
    334
    419
    media_image2.png
    Greyscale

wherein R3, R4, and R6 are each independently hydroxy; 
R9 is hydrogen; R10 is hydrogen;
or, the aryl benzofuran amidated derivative comprises the structural formula:
[AltContent: rect]
    PNG
    media_image2.png
    334
    419
    media_image2.png
    Greyscale

wherein R3, R4, and R6 are each independently C1-3 alkoxy unsubstituted or substituted by halogen and hydroxyl; 
9 is one selected from the group consisting of:
C1-4 alkyl unsubstituted or substituted with 1 to 3 substituents selected from the group consisting of halogen, and hydroxy, 
3-ethyl-1H-indole unsubstituted or substituted by one selected from the group consisting of halogen and hydroxy, 
phenyl unsubstituted or substituted by one selected from the group consisting of halogen and hydroxy, 
benzyl unsubstituted or substituted by one selected from the group consisting of halogen and hydroxy, and
wherein the halogen is one selected from the group consisting of F, Cl, and Br;
R10 is one selected from the group consisting: of -COOH, -COOCH3, -COOCH2CH3, -COOCH(CH3)2, -COO(CH2)2CH3 hydrogen, and C1-4 alkyl substituted by 1-3 substituents selected from the group consisting of halogen, hydroxy, C1-3 alkyl, and C1-2 alkoxy.	
--
--
In claim 4, delete [A synthesis method of the aryl benzofuran amidated derivative of claim 1, comprising the following steps:] and replace with -- The synthesis method of claim 1, comprising the following steps:-- in lines 1-2.
--
-- 
New Claim 13:
An aryl benzofuran amidated derivative comprising a structural formula of any of the following:
[AltContent: rect]
    PNG
    media_image3.png
    281
    414
    media_image3.png
    Greyscale
;
[AltContent: rect]
    PNG
    media_image4.png
    278
    444
    media_image4.png
    Greyscale
;

[AltContent: rect]
    PNG
    media_image5.png
    292
    436
    media_image5.png
    Greyscale
;
[AltContent: rect]
    PNG
    media_image6.png
    270
    420
    media_image6.png
    Greyscale
;
[AltContent: rect]
    PNG
    media_image7.png
    287
    411
    media_image7.png
    Greyscale
;

[AltContent: rect]
    PNG
    media_image8.png
    375
    501
    media_image8.png
    Greyscale
;
[AltContent: rect]
    PNG
    media_image9.png
    376
    527
    media_image9.png
    Greyscale
;
[AltContent: rect]
    PNG
    media_image10.png
    356
    511
    media_image10.png
    Greyscale
;
[AltContent: rect]
    PNG
    media_image11.png
    263
    437
    media_image11.png
    Greyscale
;
[AltContent: rect]
    PNG
    media_image12.png
    258
    424
    media_image12.png
    Greyscale
;
[AltContent: rect]
    PNG
    media_image13.png
    275
    433
    media_image13.png
    Greyscale
;
[AltContent: rect]
    PNG
    media_image14.png
    258
    417
    media_image14.png
    Greyscale
;
[AltContent: rect]
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 ; 

[AltContent: rect]
    PNG
    media_image16.png
    284
    446
    media_image16.png
    Greyscale
; or

[AltContent: rect]
    PNG
    media_image17.png
    269
    427
    media_image17.png
    Greyscale
.
--
--
New Claim 14:
	An aryl benzofuran amidated derivative comprising a structural formula of any of the following: 

[AltContent: rect][AltContent: rect]
    PNG
    media_image18.png
    463
    1360
    media_image18.png
    Greyscale
;

[AltContent: rect][AltContent: rect]
    PNG
    media_image19.png
    551
    1360
    media_image19.png
    Greyscale
;

[AltContent: rect][AltContent: rect]
    PNG
    media_image20.png
    514
    1510
    media_image20.png
    Greyscale
;

[AltContent: rect][AltContent: rect]
    PNG
    media_image21.png
    540
    1574
    media_image21.png
    Greyscale
;

[AltContent: rect][AltContent: rect]
    PNG
    media_image22.png
    452
    1438
    media_image22.png
    Greyscale
;

[AltContent: rect][AltContent: rect]
    PNG
    media_image23.png
    480
    1444
    media_image23.png
    Greyscale
;

[AltContent: rect][AltContent: rect]
    PNG
    media_image24.png
    480
    1444
    media_image24.png
    Greyscale
;

[AltContent: rect][AltContent: rect]
    PNG
    media_image25.png
    476
    1458
    media_image25.png
    Greyscale
;

[AltContent: rect][AltContent: rect]
    PNG
    media_image26.png
    486
    1458
    media_image26.png
    Greyscale
;


[AltContent: rect][AltContent: rect]
    PNG
    media_image27.png
    476
    1458
    media_image27.png
    Greyscale
;

[AltContent: rect][AltContent: rect]
    PNG
    media_image28.png
    502
    1440
    media_image28.png
    Greyscale
;

[AltContent: rect][AltContent: rect]
    PNG
    media_image29.png
    492
    1430
    media_image29.png
    Greyscale
;
wherein R1, R2, R3, R4, R5, R6, R7, R8, R11, and R12 are each independently selected from the group consisting of: 

-OH, 
-CH3, 
-OCH3, and
a halogen selected from the group consisting of F, Cl, and Br; n is 1, 2 or 3;
wherein R9 is selected from the group consisting of: 
-CH3,
-OCH3,
-CH2CH3, 
-CH(CH3)2, 
- (CH2)2CH3; and
wherein R13 is selected from the group consisting of: 
hydrogen, 
-CH3,
-CH2CH3, 
-CH(CH3)2, 
- (CH2)2CH3, and
a halogen selected from the group consisting of F, Cl, and Br; n is 1, 2 or 3.
	--
Cancel claim 12.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Jun et al. (CN102423310 B) taught salvianolic acid C compounds. However, the compound of Jun et al. does not anticipate or render obvious the amidated component of the aryl benzofuran compounds instantly claimed. 

Conclusion
 Claims 1-2, 4-5, 7-8 and 13-14 are allowed.
Cancel claim 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.